Citation Nr: 1708944	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.Galante, Associate Counsel






INTRODUCTION

The Veteran had active duty service from September 1972  to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision from the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In his September 2012 substantive appeal, the Veteran requested a hearing before the Board.  Via correspondence dated November 2014, the Veteran withdrew his request for a Board hearing and requested that his case be forwarded to the Board for a decision based on the evidence of record.  38 C.F.R. §§ 20.703, 20.704 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is worse than what is reflected by his currently assigned rating.  The Board notes he last underwent a VA examination evaluating his PTSD in August 2011.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, as the Veteran last underwent a VA examination for his PTSD nearly six years ago and has suggested his symptoms have worsened, he should be afforded a VA examination to assess the current nature, extent, and severity of his PTSD symptomatology. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA medical records from the Saginaw VA Medical Center, December 2010 to present.  

2.  Once the above development is satisfied, the Veteran should be provided a VA psychiatric examination to assess the current severity of his service-connected PTSD. 

3.  Thereafter, the RO should readjudicate the Veteran's claim.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

